This court must take the record in any case, as it appears here and base its judgment upon same. When the question involved is the right to bail, this court must grant bail, unless we are impressed with the belief that on the facts presented a fair jury would inflict the death penalty. Our opinion granting bail is no prejudgment of the testimony which may be introduced upon the trial hereafter had, and merely expresses our view of the testimony heard before the trial court appearing in the record. We are of opinion the case was correctly decided.
The state's motion for rehearing is overruled.
Overruled.